Citation Nr: 0602470	
Decision Date: 01/27/06    Archive Date: 02/07/06	

DOCKET NO.  99-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a thoracic 
spine injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) at Wichita, Kansas in which the RO denied 
the benefit sought on appeal.  The veteran, who had active 
service from October 1958 to July 1963, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.

In September 2000, the Board determined that the veteran's 
claim was well-grounded and remanded the case for the purpose 
of developing additional evidence.  The case was returned to 
the Board, which subsequently remanded for further 
development in July 2003 and August 2004.  

The Board notes for the record that the veteran submitted a 
statement in August 2005 in which he asserted that he has 
developed lumbar spinal stenosis as a result of an injury in 
service.  The Board considers this letter to constitute a 
claim of entitlement to service connection for residuals of a 
lumbar spine injury and refers the issue to the RO for 
further action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A preexisting compression fracture of the 10th thoracic 
vertebra did not permanently worsen during service.

3.  The veteran current thoracic spine disorders have not 
been shown by competent medical evidence to be etiologically 
related to any incident of the veteran's military service.




CONCLUSION OF LAW

A thoracic spine disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes the 
October 1998 rating decision in this case was issued prior to 
the enactment of the VCAA.  The veteran and his 
representative were not initially notified of the VCAA until 
September 2003 after the Board remanded the veteran's claim 
to the Appeals Management Center (AMC) for additional 
development.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations 
where the claimant receives a belated VCAA letter, the 
claimant has a right to a VCAA content-complying notice and 
proper subsequent VA process. See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

As stated above, the veteran was initially provided notice of 
the VCAA by letter dated in September 2003.  A subsequent 
VCAA letter was sent to the veteran in August 2004.  The 
content of these letters (1) informed the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed the veteran about the 
information and evidence the VA would seek to provide; 
(3) informed the veteran about the information and evidence 
the veteran was expected to provide; and (4) requested the 
veteran provide any information or evidence in the veteran's 
possession that pertained to his claim.  In response, the 
veteran submitted additional statements and a private medical 
opinion dated in August 2005.  The Board notes that neither 
the veteran nor his representative notified the AMC of any 
additional matters that the veteran wished to have 
reconsidered; nor have they contended or argued that any 
defect or deficiency in the VCAA notice has resulted in any 
prejudice in the adjudication of this appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, the veteran's 
subsequent VCAA notices appear to satisfy the notification 
requirements of the VCAA. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
have been associated with the claims file.  Additionally, the 
veteran has been afforded several VA examinations that have 
addressed the medical question presented on appeal.  The 
veteran and his representative have not made the RO, the AMC 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim.  As such, the Board finds that the case is ready for 
appellate review.

B.  Evidence  

The veteran's October 1958 service entrance examination 
reported the veteran's musculoskeletal system, including his 
spine, as normal.  In the Report of Medical History portion 
of that examination, the veteran indicated that he sustained 
a compression fracture to his 10th thoracic (T-10) vertebra 
in 1956, prior to service, and that his draft physical in 
June 1958 disclosed no defect.  On further medical 
consultation in October 1958, it was noted that the veteran 
had fractured his back in a motor vehicle accident in 1956.  
It was reported that the veteran had had some stiffness and 
slight pain after working in the hay fields since that time 
although the report also noted that the condition had been 
asymptomatic for the previous 14 months.  The veteran 
reported that he had been hospitalized for one month in a 
cast from his hips to his armpits with full activity in six 
months.  The examiner noted a slight scoliosis to the right 
of the thoracic spine and grossly normal function.  X-rays 
were recommended.  On the veteran's October 1958 enlistment 
examination report, it was noted that the veteran's June 1958 
x-rays showed the veteran had an old compression injury of 
the body of T-10 with anterior wedging of this dorsal area, 
and also showed attempted bony bridging of the body of T-10 
and T-11.  The examiner reported that the T-10 fracture 
appeared fairly well healed, but the residual deformity 
remained.  He also stated that the veteran had no symptoms of 
his T-10 compression fracture, even with vigorous activity.  
The examiner typed "OLD COMPRESSION FRACTURE, T-10 WITH 
RESIDUAL DEFORMITY" in the notes section of the report.  
Under the summary of defects and diagnoses section of the 
examination, he reported that the veteran had a "residual 
old fracture of [the] back."  He opined that this condition 
rendered the veteran physically unfit to enter service.  
However, the veteran was pronounced qualified for enlistment 
and was given a P-3 physical profile at that time.    

A July 1960 service medical record indicated that the veteran 
complained of high back pain.  Service medical records dated 
in August 1960 and September 1960 noted that the veteran had 
definite evidence of an old compression fracture, with 
moderate lipping and calcification.  They also noted that the 
veteran was already on a P-3 profile because of his T-10 
fracture.  Contemporaneous x-rays noted a history of an old 
compression fracture at T-10; but found no new disease or 
injury.  The veteran was not given a prescription for his 
back pain.  Rather, the records indicated that the veteran's 
previous P-3 profile restrictions were to be enforced.  

At or around the time of his June 1963 separation 
examination, x-rays were taken of the veteran's back that 
demonstrated the veteran had a compression injury of the 11th 
thoracic (T-11) vertebra and exhibited deformity of the 
superior end-plate of the 12th thoracic (T-12) vertebra. The 
examiner noted that this deformity could be secondary to 
trauma, but that he could not exclude congenital abnormality 
of the bodies without correlation with the veteran's clinical 
history and old x-ray films.  He also stated that the spinal 
changes appeared old, if due to trauma.  The examiner's 
impression was that the veteran had "abnormalities of the 
lower thoracic spine."  However, the veteran's June 1963 
medical examination listed his spine and other 
musculoskeletal body parts as normal and noted that the 
veteran had full strength and range of motion.  In the Report 
of Medical History portion of that examination, the veteran 
described himself as being in good health.  Other than his 
1956 back injury and experiencing the mumps, whooping cough 
and hay fever as a child, the veteran denied any other 
significant medical history.  Under the physician's summary 
section of the examination, it was reported that the veteran 
wore a brace on his back in 1956 and 1957 prior to service, 
and that this preexisting injury was asymptomatic and not 
service aggravated.  The veteran was given an exit physical 
profile of P-1.    

The veteran submitted a claim for compensation in June 1998 
for a preexisting back injury that was aggravated by military 
service.  In an October 1998 rating decision, service 
connection for residuals of a compression fracture of T-10 
(claimed as aggravated by military service) was denied after 
a review of the veteran's service medical records, VA medical 
records dated from July 1990 to June 1998, and a July 1998 VA 
examination.  The veteran's VA medical records indicated that 
the veteran had x-rays taken in July 1994 that showed his 
bones were very osteopenic and that he had compression 
fractures of two lower thoracic vertebrae.  The July 1998 VA 
examination report indicated that the veteran reported 
injuring his back in July 1960 when he fell through the 
opening of an aircraft.  During the examination, the veteran 
complained of pain, weakness, fatigue, lack of endurance and 
stiffness of the back.  After performing a physical 
examination, the examiner diagnosed the veteran with a lumbar 
spine strain.  He did not relate this diagnosis to the 
veteran's period in service.  Based upon this evidence, the 
RO determined that the veteran's preexisting compression 
fracture of T-10 did not permanently worsen as a result of 
service.  

In a December 1998 Notice of Disagreement, the veteran 
asserted that he had numerous x-rays taken of his spine 
between October 1958 and July 1998 that supported his claim, 
including his service x-rays that failed to note a deformity 
of his T-12 vertebra until he separated from service.  He 
also asserted that he received medical treatment over the 
years for his back problems that consisted of light work, 
muscle relaxers and pain medication.  In an April 1999 
VA Form 9, the veteran asserted that he did not have back 
problems until his July 1960 accident in service; and 
reiterated that the documented change of his physical 
condition in service (in regards to his T-12 vertebra) 
entitled him to service connection. 

The claims file contains additional VA medical records dated 
from April 1996 to October 2003 that indicated the veteran 
received treatment for cervical spine problems.  In October 
1999, the veteran underwent a CT scan of the cervical spine 
which reported that he had degenerative joint disease, 
central canal stenosis and disc herniations.  In January 
2000, the veteran had an MRI of the cervical spine which 
noted evidence of cervical spondylosis with degenerative 
ventral and dorsal ridging causing diffuse spinal canal 
stenosis and cord compression at the level of C3-C4 and C6-C7 
interspaces.  These VA medical records did not reference 
treatment for thoracic spine problems.  

In September 2000, the Board found the veteran's claim to be 
well-grounded and remanded the case for additional 
development, including an orthopedic examination.  This 
examination occurred in November 2000, at which time the 
veteran reported that he was involved in a motor vehicle 
accident two years prior to entering service in which he 
sustained a fracture of the T-10 vertebra.  He stated that he 
was in body cast for approximately five months, after which 
he experienced normal neurological function and no problems 
with his bowels or bladder.  The veteran reported that he 
entered service in 1958, where he served without any problems 
until an injury occurred in 1960.  The examiner noted that 
the veteran was placed on profile for the rest of his 
service.  

During the examination, the veteran complained of back pain 
in both the thoracic and cervical spine.  A physical 
examination was performed which included x-rays.  A condyle 
x-ray view of the thoracolumbar junction of the thoracic 
spine revealed that the veteran had an old compression 
fracture of the T-10 vertebra with significant spurring 
towards the 9th thoracic (T-9) vertebra and the 
T-11 vertebra.  The examiner did not see a compression 
fracture of the T-11 vertebra, even though he noted that such 
a fracture was mentioned in the veteran's service medical 
records.  The x-rays also revealed a significant amount of 
degenerative arthritis at the level of the 4th cervical 
vertebra through the 7th cervical vertebra with severe 
spurring and bridging; and mild to moderate degenerative 
arthritis of the lumbosacral spine.  The examiner diagnosed 
the veteran with having (1) pain in the thoracic spine and 
(2) pain in the cervical spine with severe spondylosis.  The 
examiner opined that the veteran sustained a contusion and 
possibly a strain of the thoracic spine in 1960.  He stated 
that the 1960 injury in service did not create any fracture 
of the T-11 vertebra; and based his opinion on the fact that 
(1) the veteran returned to activity after the service injury 
and (2) the examiner did not see evidence of a T-11 vertebra 
fracture on the veteran's x-rays.  He additionally opined 
that the veteran's present back condition had not been 
aggravated by an injury sustained in service. 

In statements dated in July 2001 and December 2002, the 
veteran asserted that his 1960 service injury damaged the 
sphere and plate of the T-12 vertebra.  He additionally 
asserted that, out of the last 16 years, he had been employed 
for only four months due to his back disorder.  He provided 
several authorizations for private medical records for 
treatment alleged to have occurred from 1966 to 1985.  The RO 
attempted to obtain private medical records with the use of 
these authorizations, but received responses indicating that 
the records were either destroyed or could not be located.  

In July 2002, the Board determined that additional 
development of the veteran's claim was necessary in regards 
to obtaining records of the veteran's post-service medical 
treatment.  In July 2003, the appeal was remanded in light of 
the Federal Circuit Court's decision in Disabled American 
Veteran's v. Secretary of Veteran's Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In a January 2004 statement, the veteran's 
representative asserted that the veteran did not have any 
additional evidence to provide in support of his claim since 
as all the doctors who treated him immediately following 
service were deceased and/or had destroyed the veteran's 
private medical records.  Thereafter, the case was returned 
to the Board; however, in August 2004, the Board determined 
that a new VA examination was necessary to resolve the claim 
and remanded the appeal again.  

In a March 2005 VA examination, the veteran reported that he 
experienced a T-10 fracture prior to service for which he did 
not undergo surgery.  He stated that he recovered well from 
this fracture and was able to do heavy physical work 
following the injury.  He asserted that the T-10 fracture did 
not continue to cause him any back pain, and opined that he 
had no physical limitations following the fracture.  The 
examiner reviewed the veteran's claims file, including his 
service medical records and post-service medical records.  He 
noted a review of February 2005 thoracic spine x-rays which 
showed multilevel anterior osteophyte formation, an old T-10 
compression fracture, and large osteophytes on the lower 
three thoracic levels.  He reported that the veteran's T-10 
compression fracture was about a 75 percent compression and 
that discs above and below this fracture were degenerated.  
He also noted January 2005 cervical spine x-rays which showed 
multiple wire loops in the sternum secondary to the left 
side, as well as anterior osteophytes and narrowed disc 
spaces.  Additionally, February 2005 x-rays of the lumbar 
spine essentially showed no disc space remaining at L4-5 with 
significant osteophyte formation at this same level.  
L5 - S1 disc space remained within normal limits.  

After performing a physical examination, the examiner noted 
that the veteran had significant cervical spine degeneration, 
disc space narrowing and osteophyte formation, as well as 
disc bulging that was symptomatic.  He reported that the 
veteran also had lower thoracic spinal degeneration secondary 
to the T-10 fracture and significant L4-5 disc narrowing and 
degeneration.  He stated that it is obvious that the veteran 
had a previous T-10 fracture before entering service, and 
that the medical records in service did not show that there 
was a new injury or anything that permanently aggravated this 
preexisting thoracic spine problem.  Lastly, the examiner 
stated that there was no credible information to be able to 
relate the veteran's cervical spine problem with anything 
that happened in service.  

In an August 2005 statement, the veteran submitted additional 
evidence that included duplicate copies of his service 
medical records and his induction physical examination.  He 
also submitted a letter from Ali Manguoglu, M.D., which noted 
that the veteran had been evaluated for mid-to-upper lumbar 
back pain in August 2005.  The letter noted that the veteran 
fractured his T-10 vertebra in 1956; and that he had 
completely recovered from this injury until 1960 when he 
injured his back in service and suffered mid-to-upper lumbar 
pain.  The letter also stated that the veteran reported 
experiencing muscle spasms in the lumbar region since that 
time and that he had not had medical treatment for this 
condition.  EP and lateral lumbar spine x-rays showed an old 
compression deformity at the T-10 vertebra and that the 
veteran had scattered spondylotic changes in the lumbar 
spine.  A lumbar MRI scan showed that the veteran had 
significant multilevel, lumbar spinal stenosis due to 
spondylosis.  The examiner diagnosed the veteran with lumbar 
pain with underlying severe lumbar spinal stenosis due to 
multilevel spondylosis and post-traumatic T-10 compression 
fracture since 1956 that was asymptomatic.  The examiner 
stated it was his neurosurgical opinion, within reasonable 
medical probability, that the veteran's 1960 service accident 
agitated, accelerated and aggravated his back condition.  

In September 2005, the veteran's representative submitted a 
brief which disagreed with the March 2005 examination report.  
The representative asserted that since the veteran was found 
to be fit for active duty and served two years prior to 
experiencing back problems, a reasonable doubt about 
aggravation of his back disorder had been raised and the 
veteran's claim should be granted.  He asserted that the VA 
medical opinions contained in the record on appeal did not 
rise to the level of clear and unmistakable evidence showing 
that the veteran's thoracic spine injury existed prior to 
service and that it was not aggravated by service.  

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In regards to the issue of presumption of soundness, the 
Board finds that the presumption of soundness as to the 
veteran's thoracic spine does not attach in this case.  In 
support of this finding, the Board relies upon the veteran's 
service entrance examination which clearly documented that 
the veteran had a preexisting T-10 compression fracture and 
referred to x-rays taken almost contemporaneously which 
showed the fracture and residual deformity thereof.  The 
entrance examination also noted that the veteran was placed 
on a P-3 physical profile when he entered service because of 
his preexisting back condition.  The Board agrees with the 
March 2005 VA examiner's statement that it is obvious that 
the veteran had a previous T-10 fracture before entering 
service with resulting residual deformity.  In addition, the 
Board notes that the veteran does not dispute any of the 
above-referenced facts.  In fact, when the veteran submitted 
his claim for compensation in June 1998, he proceeded under 
the theory that he had a preexisting back condition that was 
aggravated by an injury during service.  

In making this determination, the Board is aware that it is 
contrary to the initial statements expressed in the August 
2004 remand regarding the presumption of soundness.  However, 
the Board observes that the views expressed in the August 
2004 remand are not binding on the Board since remands are by 
nature preliminary orders and do not constitute decisions on 
the merits.  See 38 C.F.R. § 20.1100(b) (2005).  Therefore, 
statements of fact set forth therein are by nature also 
preliminary and not binding upon subsequent merits decisions.  
The Board also finds that the veteran has not been prejudiced 
by the statements set forth in the August 2004 remand, as the 
veteran has consistently proceeded with his appeal under the 
theory that he had a preexisting back disorder that was 
aggravated in service and he has consistently been notified 
that his claim has been adjudicated on this basis (i.e., the 
October 1998 rating decision, December 1998 SOC, May 2001 
SSOC, February 2004 SSOC and June 2005 SSOC denied service 
connection on the basis that the objective evidence failed to 
show that the veteran's preexisting back condition 
permanently worsened during service).  See generally Bernard 
v. Brown, 4 Vet. App. 384 (1994).  Moreover, in that remand, 
which requested, in part, further medical opinion, the 
examiner was asked whether any spine disorder found on 
examination was due to service on any basis or if preexisting 
service was aggravated thereby.  

Based upon the evidence outlined above, the Board finds that 
the presumption of soundness does not attach to the veteran 
upon his entrance into service because he had a preexisting 
back condition with noted residuals.  Therefore, the question 
before the Board to decide is whether the veteran's 
preexisting back disorder worsened during service and, if so, 
whether the disorder increased in severity beyond the natural 
progression of such a disorder.

The veteran's service medical records indicate that he 
complained on high back pain in July 1960 and was 
subsequently seen twice in August 1960 and once in September 
1960.  He was already on a P-3 profile at that time; and 
treatment for his back pain during those three months 
consisted of enforcement of his P-3 profile restrictions.  
Contemporaneous x-rays noted a history of an old compression 
fracture at T-10; but found no new disease or injury.  The 
veteran's service medical records were silent as to 
complaints of or treatment for back complaints for the 
reminder of his time in service.  While the veteran had x-
rays taken in June 1963 which noted a compression injury of 
the T-11 instead of T-10 vertebra and deformity of the T-12 
vertebra, these changes were reported to be old (if due to 
trauma) or could have been the result of a congenital 
abnormality.  Nonetheless, at the time of his June 1963 
separation service examination, the veteran's spine and other 
musculoskeletal body parts were reported to be normal and the 
veteran was noted to have full strength and range of motion.  
The veteran described himself as being in good health at that 
time and denied any other significant medical history not 
noted in his discharge examination.  Additionally, the 
separation examination specifically reported that the 
veteran's preexisting back injury was asymptomatic at that 
time.   

This medical evidence indicates that the veteran experienced 
episodes of pain from July 1960 to September 1960 that were 
temporary in nature rather than indications of a permanent 
worsening.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened. Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required. See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  Such has not been shown through the 
veteran's service medical records and post-service medical 
records.   

To the extent that the veteran relies upon his June 1963 x-
rays for the proposition that his preexisting condition 
worsened in service, the Board observes that he, as a layman, 
does not have the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the 1963 x-rays showed a compression injury to 
the T-11 vertebra, the Board finds that the abnormality is 
not evidence of a worsening of the veteran's T-10 condition 
since the veteran's pre-service June 1958 x-rays showed he 
had anterior wedging of this dorsal area around T-10 with 
attempted bony bridging of the body of T-10 and T-11.  
Notably, the September 2002 VA examiner found no evidence of 
a compression fracture of T-11, and the overwhelming service 
and post-service medical records show the old compression 
fracture to be at T-10, and not T-11.  In regards to the T-12 
vertebra deformity noted in the 1963 x-rays, the Board 
observes that the 1963 radiographic examiner could not 
exclude the possibility that this deformity was the result of 
a congenital abnormality.  The Board also finds persuasive 
the July 1960 x-rays taken at the time of injury which found 
no new disease or injury; as well as the opinions of the 
November 2000 and March 2005 VA examiners who opined, after a 
review of the veteran's claims file, that the veteran's 
preexisting T-10 condition had not been aggravated in 
service.  Further, the March 2005 VA examination found that 
the veteran's continued lower thoracic spine degeneration was 
secondary to the veteran's T-10 fracture.

While the veteran's physician, Dr. Manguoglu, stated in 
August 2005 that the veteran experienced an injury in service 
that agitated, accelerated and aggravated his back condition, 
the Board notes that he diagnosed the veteran with a lumbar 
spine disorder, not a thoracic spine disorder; and also 
opined that the veteran's post-traumatic T-10 compression 
fracture was currently asymptomatic.  His opinion is however, 
of no probative weight in this case.  The veteran apparently 
told this examiner that he had sustained an injury to his 
back in 1960 with mid to upper lumbar pain and that he had 
had muscle spasms in the lumbar region since that time.  
Notably, however, there is no indication in contemporaneous 
service medical records that the veteran injured his mid and 
upper lumbar spine in service after a fall or that there was 
any ongoing symptomatology from 1960 to his discharge in 
1963.  Since there is no documentation of an injury in 
service, his opinion that the "accident" in service in 1960 
agitated, acceleration and aggravated the veteran's back 
condition is not accorded probative weight in this case. 

In regards to the veteran's post-service medical records, the 
Board observes that the first record contained in the claims 
file indicating treatment for a thoracic spine disorder 
occurred in July 1994, over thirty years after the veteran 
separated from service.  Therefore, based upon a review of 
the entire evidence of record, the Board finds that the 
veteran's preexisting thoracic spinal disorder did not 
permanent worsen in service.  As such, service connection 
based upon a theory of aggravation is not warranted.   

Lastly, in regards to the veteran's assertions that he is 
entitled to direct service connection based upon his 1963 
service x-rays that documented a compression injury of the T-
11 vertebra and a deformity of his T-12 vertebra, the Board 
notes that the claims file contains no competent evidence 
illustrating that the veteran presently has separate 
disorders of these vertebra for which he can be compensated.  
While the veteran's current x-rays indicate that he has 
spurring of the T-9 and T-11 vertebra and large osteophyte 
formations on the lower three thoracic levels, the medical 
evidence, as set forth above, suggest that these conditions 
are secondary to the veteran's preexisting T-10 spinal injury 
and not related to a separate injury that occurred in 
service.  Additionally, none of the veteran's post-service 
medical records reference a present deformity of the T-12 
vertebra.  Absent a competent medical nexus opinion linking 
such a disorder to an incident in service, service connection 
is not warranted.  

Therefore, the Board finds that a preponderance of the 
evidence is against service connection for residuals of a 
thoracic spine injury for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for residuals of a thoracic spine injury 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


